Castaneda v DO&CO N.Y. Catering, Inc. (2016 NY Slip Op 07118)





Castaneda v DO&CO N.Y. Catering, Inc.


2016 NY Slip Op 07118


Decided on November 1, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 1, 2016

Sweeny, J.P., Acosta, Andrias, Manzanet-Daniels, Webber, JJ.


2079 155172/15

[*1]Jose Castaneda, et al., Plaintiffs-Appellants,
vDO & CO New York Catering, Inc., et al., Defendants-Respondents.


Ogen & Sedaghati, P.C., New York (Eitan A. Ogen of counsel), for appellants.
Law Offices of Susan B. Owens, White Plains (Susan B. Owens of counsel), for respondents.

Order, Supreme Court, New York County (Leticia M. Ramirez, J.), entered March 24, 2016, which, insofar as appealed from, denied plaintiffs' motion for partial summary judgment on the issue of liability with leave to renew upon completion of all parties' depositions, unanimously reversed, on the law, without costs, and the motion granted.
Plaintiffs established entitlement to judgment as a matter of law by submitting evidence showing that they were injured when defendants' vehicle hit their stopped vehicle from behind as they waited at a red light (see Rosario v Vasquez, 93 AD3d 509 [1st Dept 2012]). In opposition, defendants failed to raise a triable issue of fact. Defendants did not provide a nonnegligent explanation for why their vehicle rear-ended plaintiffs' vehicle, and they did not demonstrate why depositions of plaintiffs are needed, since the information as to why their car rear-ended plaintiffs' vehicle reasonably rests within defendants' own knowledge (see Avant v Cepin Livery Corp., 74 AD3d 533 [1st Dept 2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 1, 2016
CLERK